United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Jonesville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1830
Issued: September 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13 2009 appellant filed a timely appeal from the June 2, 2009 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether an overpayment of $6,336.87 occurred in appellant’s case;
(2) whether the Office properly denied waiver of recovery of the overpayment of compensation;
and (3) whether the Office abused its discretion in setting the rate of recovery from continuing
compensation at $300.00 a month.
FACTUAL HISTORY
On June 20, 2006 appellant, then a 40-year-old associate warden, filed a traumatic injury
claim for injuries to his back, knees and right arm and shoulder when he fell forward after

sudden back pain. The Office accepted his claim for aggravation of spinal enthesopathy and
spondyloarthropathy.1
On March 27, 2009 the Office issued a preliminary determination appellant was without
fault with regard to the creation of a $6,336.87 overpayment of compensation that occurred
during the period July 15, 2007 to March 14, 2009. The overpayment occurred because the
Office of Personnel Management (OPM) deducted postretirement basic life insurance premiums
based on an annual pay rate of $96,286.00 rather than the $100,996.00 correct pay rate.
Appellant received compensation of $123,607.66 from July 15, 2007 to March 14, 2009 but was
only entitled to $117,270.79, a difference of $6,336.87. He was advised to submit evidence or
argument if he disagreed with the fact or amount of the overpayment or if he wished to request a
waiver of recovery of the overpayment. The Office asked appellant to submit a completed copy
of an enclosed overpayment recovery questionnaire and attach supporting financial
documentation of income and expenses, such as copies of income tax returns, bank account
statements, bills and canceled checks, pay slips and any other records which supported the
income and expenses listed. It would review the financial documentation and, if appellant was
unable to pay the full amount, the Office could determine a fair repayment method. The Office
advised that failure to submit the requested financial information within 30 days would result in
the denial of waiver and no further request for waiver would be considered until the requested
information was furnished.
On April 2, 2009 appellant advised the Office that he disagreed with the preliminary
overpayment determination. He submitted no financial information.
By final decision dated June 2, 2009, the Office determined that an overpayment of
$6,336.87 occurred because OPM deducted postretirement basic life insurance premiums based
on an incorrect pay rate. Appellant received compensation of $123,607.66 from July 15, 2007 to
March 14, 2009 but was only entitled to $117,270.79, a difference of $6,336.87. The Office
found that he was without fault in the creation of the overpayment because he was not or could
not have been aware that he was not entitled to the payments received. It found that the
circumstances in appellant’s case did not warrant waiver of recovery of the overpayment.
Appellant requested waiver of recovery of the overpayment but failed to provide supporting
financial documents such as copies of income tax returns, bank account statements, bills and
canceled checks, pay slips and any other records supporting the income and expenses listed, as
requested by the Office. The Office determined that $300.00 would be withheld each month
from appellant’s continuing compensation benefits until the overpayment was recovered.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.2 When an overpayment has been made to an individual
1

Appellant has a concurrent accepted condition under OWCP File No. xxxxxx147, a rupture of the left patellar
tendon, sustained on February 10, 2006. Following surgery on March 16, 2006, he was released to work without
restrictions on June 19, 2006.
2

5 U.S.C. §§ 8101-8193, 8102(a).

2

because of error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor be decreasing later payments to which the employee is entitled.3
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most federal
employees are eligible to participate in basic life insurance and one or more of the optional
insurance plans.4 The coverage of basic life insurance is effective unless waived5 and the
premiums for basic and optional life insurance coverage are withheld from the employee’s pay.6
At separation from federal employment, the FEGLI insurance will either terminate or continue
under “compensationer” status. If the compensationer chooses to continue basic and optional life
insurance coverage, the schedule of deductions made will be used to withhold premiums from
the employee’s compensation payments.7 When an under withholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because the
Office must pay full premium to the Office of Personnel Management upon discovery of the
error.8
ANALYSIS -- ISSUE 1
In the June 2, 2009 decision, the Office properly calculated that the overpayment amount
in this case was $6,336.87 based on copies of payment printouts and worksheets which showed
that OPM deducted post-retirement basic life insurance premiums based on an annual pay rate of
$96,286.00 rather than the $100,996.00 correct pay rate. Appellant received compensation of
$123,607.66 from July 15, 2007 to March 14, 2009 but was only entitled to $117,270.79, a
difference of $6,336.87. The Board finds that the Office properly found an overpayment of
$6,336.87.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.9 Section 10.433 of the implementing regulations provide that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in

3

5 U.S.C. § 8129(a).

4

Id. at § 8702(a).

5

Id. at § 8702(b).

6

Id. at § 8707.

7

Id. at § 8706(b).

8

Id. at § 8707(d); Keith H. Mapes, 56 ECAB 130, 133 (2004).

9

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

3

accepting or creating the overpayment.10 Section 10.434 provides that, if the Office finds the
recipient of an overpayment was not at fault, repayment will be required unless:
“(a) Adjustment or recovery of the overpayment would defeat the purpose of the
[Act], or
“(b) Adjustment or recovery of the overpayment would be against equity and
good conscience.”11
These terms are further defined in sections 10.436 and 10.437. Section 10.436 provides
that recovery would defeat the purpose of the Act if the beneficiary needs substantially all of his
current income to meet current ordinary and necessary living expenses and the beneficiary’s
assets do not exceed a specified amount as determined by the Office. Section 10.437 provides
that a recovery of an overpayment would be against equity and good conscience when an
individual would experience severe financial hardship in attempting to repay the debt or when
any individual in reliance in such payments gives up a valuable right or changes his or her
position for the worse.12
The individual who received the overpayment is responsible for providing information
concerning income, expenses and assets as specified by the Office.13 This information is needed
to determine whether recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience.14 This information will also be used to determine the
repayment schedule, if necessary.15 Failure to submit the requested information within 30 days
of the request shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is provided.16

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.434. Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause
hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks
recovery needs substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data furnished by the Bureau of Labor Statistics. A higher amount is specified for a
beneficiary with one or more dependents. Id. at § 10.436. Recovery of an overpayment is considered to be against
equity and good conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt. Id. at § 10.437(a). Recovery of an overpayment is also considered to be
against equity and good conscience when any individual, in reliance on such payments or on notice that such
payments would be made, gives up a valuable right or changes his or her position for the worse. Id. at § 10.437(b).
12

20 C.F.R. § 10.437.

13

Id. at § 10.438(a).

14

Id.

15

Id.

16

Id. at § 10.438(b).

4

ANALYSIS -- ISSUE 2
The record establishes that appellant received an overpayment of $6,336.87 because
OPM failed to deduct the correct amount for his postretirement basic life insurance premiums
during the period July 15, 2007 to March 14, 2009. The Office determined that he was without
fault in the creation of the overpayment because he had no notice or knowledge that OPM was
not deducting correct life insurance premiums. Therefore, the issue is whether the Office
properly denied waiver of recovery of the $6,366.87 overpayment. Although appellant was
without fault in creating the $6,336.87 overpayment, he nonetheless bears responsibility for
providing the financial information necessary to support his request for waiver.17 He failed to
submit financial information to the Office. Because appellant failed to submit the requested
financial documentation, he left the Office no choice but to deny his request for waiver. The
Board will affirm the Office’s June 2, 2009 decision on the issue of waiver.18
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an employee who is entitled to further
payments, the employee shall refund to the Office the amount of the overpayment as soon as the
error is discovered or the employee’s attention is called to the matter. If no refund is made, the
Office shall decrease later payments of compensation, taking into account the probable extent of
future payments, the rate of compensation, the financial circumstances of the employee and any
other relevant factors, so as to minimize any hardship.19
ANALYSIS -- ISSUE 3
The Office determined that $300.00 a month would be withheld from appellant’s
continuing compensation until the overpayment was recovered. Because appellant failed to
submit the requested financial documentation, the Office did not abuse its discretion in
determining to withhold $300.00 a month from his continuing compensation. The Board will
affirm the Office’s June 2, 2009 decision on the issue of rate of recovery.20
CONCLUSION
The Board finds that the Office properly determined that a $6,336.87 overpayment
occurred in appellant’s case and properly denied waiver of recovery of the overpayment. The
Board further finds that the Office did not abuse its discretion in directing the Office to recover
the overpayment by withholding $300.00 a month from appellant’s continuing compensation
benefits.

17
18
19

Madelyn Y. Grant, 57 ECAB 533, 537 (2006).
Id.
20 C.F.R. § 10.441(a).

20

The Board has jurisdiction to review the issue of recovery of an overpayment in those cases where the Office
seeks recovery from continuing compensation benefits. See Desiderio Martinez, 55 ECAB 245, 251 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2009 is affirmed.
Issued: September 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

